Citation Nr: 1630255	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  12-16 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable disability rating prior to April 22, 2015, and in excess of 10 percent thereafter, for service-connected scars, status post gunshot wound, left forearm and elbow (scars).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In March 2014, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing; a transcript of the hearing is of record.

In January 2015, the Board remanded the Veteran's claim for additional development.  In a May 2015 rating decision, the agency of original jurisdiction (AOJ) increased the Veteran's disability rating for his service-connected scars to 10 percent, effective April 22, 2015.

Following the May 2015 supplemental statement of the case, additional evidence was added to the record, including updated VA treatment records and April 2016 and July 2016 VA examination reports.  While this evidence was not considered by the AOJ, in July 2016, the Veteran's representative submitted a waiver of AOJ consideration.  Therefore, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2015).


FINDINGS OF FACT

Throughout the appeal period, the competent and credible evidence of record demonstrates that the Veteran's service-connected scars have been painful and have caused an itching sensation.



CONCLUSION OF LAW

The criteria for a 10 percent disability rating, but no higher, for service-connected scars are met, effective April 16, 2009.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Codes 7801-7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

Prior to initial adjudication of the Veteran's claim, a letter dated in July 2009 fully satisfied the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in August 2009, April 2015, April 2016, and July 2016.  The Board finds these examinations are adequate to adjudicate the Veteran's claim for an increased rating because the examination reports are based on a review of the record and examination of the Veteran, and they address the relevant rating criteria allowing the Board to make a fully-informed decision.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes that the Veteran has challenged the competency of the VA examiner who performed the August 2009 VA examination, arguing that the nurse practitioner who performed the examination was not qualified to assess his disability.  See November 2009 Notice of Disagreement.  However, as noted in Cox v. Nicholson, 20 Vet. App. 563, 569 (2007), "the Board is entitled to assume the competence of a VA examination," and in this case the Veteran has not identified any particular deficiency of substance to question this examiner's competence, and therefore, this examination report may be considered.   

The Veteran was afforded a hearing before the undersigned VLJ in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the March 2014 hearing, the VLJ noted the issues then on appeal and sought to identify any pertinent evidence not currently associated with the claims folder that may have been overlooked or was outstanding that was pertinent to his claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor he has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Finally, the Board finds that there was substantial compliance with the January 2015 remand directives.  Specifically, the Veteran underwent a VA examination in April 2015 to evaluate the severity of his service-connected scars.  Moreover, in connection with claims not currently before the Board, the Veteran also underwent VA examinations in April 2016 and July 2016 that address the nature and severity of his scars.  These VA examinations, as indicated above, are adequate to evaluate his scars.  Additional VA treatment records were also obtained, and in March 2015, the Veteran was informed of his right to submit any addition evidence pertinent to his claim.  Finally, the matter was readjudicated in a May 2015 supplemental statement of the case.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

The Veteran has not identified any additional pertinent evidence that needs to be obtained in order to fairly adjudicate the issue before the Board.  As there is no indication that additional development is necessary to assist in the adjudication of his claim, the Board finds that the duty to assist has been fulfilled.

II.  Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased rating claim in which distinct time periods with different levels of impairment can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.        § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.      § 4.3.

The Veteran's service-connected scars were assigned a noncompensable rating prior to April 22, 2015, and a 10 percent rating thereafter, under Diagnostic Code 7801.  38 C.F.R. § 4.118.

Scars other than those on the face, head, or neck warrant a 10 percent rating for deep, nonlinear scars that cover areas greater than 6 square inches (39 square centimeters (cm)) but less than 12 square inches (77 square cm).  A 20 percent rating is warranted if the area is greater than 12 square inches but less than 72 square inches.  A deep scar is one associated with underlying tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.   

A 10 percent rating is warranted for a superficial and nonlinear scar if the area is 144 square inches (929 square cm) or larger.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

A 10 percent rating is warranted for one or two scars that are unstable (frequent loss of covering of the skin over the scar) or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful, and a maximum 30 percent rating warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.

A separate rating can also be warranted for any disabling effects not considered under Diagnostic Codes 7800-7804. 38 C.F.R. § 4.118, Diagnostic Code 7805. 

Pertinent evidence of record includes the Veteran's VA treatment records, his lay statements, including his March 2014 testimony, and VA examination reports from August 2009, April 2015, April 2016, and July 2016.

In an April 16, 2009 VA treatment record, the Veteran complained of pain and numbness in the left elbow/forearm area.  Upon examination, the Veteran had a large scar, 17.5 centimeters long.  The examiner noted a loss of muscle tone due to the initial injury.  The examiner also noted the loss of sensation.  The examiner noted that the Veteran's symptoms had progressed, and that he experienced continued pain, numbness, and itching.

In his July 2009 claim, the Veteran indicated that his scar was not well-healed, and that he had a continuous "itching sensation."  In support of his claim, he submitted a June 2009 letter from Dr. St. Cyr that addressed the Veteran's service-connected "left arm injury."  Dr. St. Cyr noted that the Veteran had a very large post-operative scar at the left arm/forearm that measured 17.5 centimeters.  Dr. St. Cyr then discussed the Veteran's symptoms associated with his left arm injury, including loss of muscle tone and loss of sensation.  Dr. St. Cyr also noted that the Veteran's symptoms included weakness, numbness, pain, and muscle atrophy.

In August 2009, the Veteran underwent a VA examination to address the current nature and severity of his service-connected scars.  The examiner noted that the Veteran did not report pain, but he did report frequent itching.  Upon examination, the examiner noted that the Veteran's scars were located on the posterior medial aspect of his left elbow.  The examiner noted a barely visible, smooth bullet entry wound that was slightly hypopigmented.  There were also two scars that measured 10 centimeters by 0.5 centimeters and 16 centimeters by 0.3 centimeters.  The examiner noted that all scars were well-healed, and that there was no evidence of skin breakdown.  There was no tenderness, and the Veteran exhibited full range of motion.  The was mild muscle atrophy proximal to the elbow, and motor strength was slightly decreased.  The examiner noted numbness in the area of the scars.  There was no objective evidence of pain.  The examiner noted that the scars were deep, but there was no evidence of inflammation, edema, or keloid formation.  There were also no disabling effects.  The examiner determined that the scars caused no significant effects on his occupation of usual daily activities.

In his November 2009 Notice of Disagreement, the Veteran reported a continuous itching sensation.  He also stated he had problems laying his arm down on a surface due to pain.

In an August 2013 statement, the Veteran's representative argued that the August 2009 VA examination was not accurate, and that the Veteran's scars were unstable.  The representative stated that the Veteran's scars continuously itched and flaked, and that it caused continuous pain since the Veteran's discharge.

In January 2014, the Veteran's representative claimed that his scars required the use of creams and prescriptions.  The representative also argued that he experienced episodic inflammation, and that his scars caused pulling and tearing of the proximate muscle.

During his March 2014 hearing, the Veteran indicated that his arm itched, and that he used creams for irritation.  He also indicated that his scars were sometimes painful.  He stated that he did not seek treatment every time he experienced a flare-up of the condition because he already had medication to treat his pain.  He indicated that his symptomatology fluctuated from day to day, and that the August 2009 VA examination was not an accurate representation of the symptomatology associated with his scars.  Concerning functional effects of his scars, the Veteran indicated problems lifting and bearing weight.  He reported irritation underneath his scars, and that he was unable to scratch it.

In April 2015, the Veteran underwent another VA examination.  He complained of recurrent pruritus and recurrent flaking of the surface tissue.  The examiner noted that the scars were tender so that when he rested his arm on the arm of a chair or another surface, he experienced tenderness in the scar.  The examiner also noted that the scars were periodically pruritic, and that they would become tender and painful when scratched.  The examiner noted that one scar was painful, but there was no evidence that the Veteran's scars were unstable.  The Veteran's scars measured 16 centimeters by 1.4 centimeters by 2 centimeters.  Concerning the limitation of any function, the examiner noted tenderness on contact, and that the Veteran's past work on a drilling rig or working on other heavy equipment caused tenderness.  The examiner also noted that pruritus caused scratching, tenderness, and pain.  Finally, the examiner indicated that resting his scar on surfaces would cause tenderness and pain which would interrupt his work.

During an April 2016 VA peripheral nerves examination, the examiner noted the Veteran's two well-healed scars, but determined that they were not unstable or painful, and that they did not have a total area equal to or greater than 39 square centimeters.

During a July 2016 VA muscle injuries examination, the examiner noted the Veteran's two well-healed scars, but determined that they were not unstable or painful, and that they did not have a total area equal to or greater than 39 square centimeters.

Based on the evidence of record, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that a 10 percent disability for two painful scars is warranted, effective April 16, 2009, the day of the Veteran's informal claim for an increased rating.  (See 38 C.F.R. §§ 3.157 in effect prior to 2014, and 3.400.)  In this regard, the April 16, 2009 VA treatment record and June 2009 letter from Dr. St. Cyr both note pain, numbness, and itching.  Furthermore, the Board notes that the Veteran is competent to described the symptomatology associated with his scars, including pain, itching, and skin flaking.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board notes that the Veteran's lay statements, including his November 2009 notice of disagreement and his March 2014 testimony, are consistent with the April 2015 VA examiner's observations that the Veteran's scar were painful and tender, especially if the Veteran rested his arm on surfaces.  Thus, based on the Veteran's lay reports and the April 2015 VA examination, the Board finds that he is entitled to a 10 percent rating for painful scars, effective April 16, 2009, the day his informal claim for an increase was received.

However, higher ratings are not available under any other potentially applicable code because the evidence fails to demonstrate three or more painful scars; scars that are unstable; scars that are located on the head, face or neck; or scars that are at least 12 square inches (77 square centimeters) in size.  See August 2009, April 2015, April 2016, and July 2016 VA Examination Reports.  Additionally, there is no evidence that these scars result in any functional impairment not contemplated by his left arm ratings.  See 38 C.F.R. § 4.118, DC 7805 (2015).  In this regard, the Veteran's itching and pain caused by resting his left arm on surfaces is contemplated by his rating under Diagnostic 7804.  Thus, additional or higher ratings for the Veteran's scars are not warranted.

III. Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptomatology of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the symptoms and manifestations of the Veteran's service-connected scars are contemplated by the schedular rating criteria and, therefore, no referral for extraschedular consideration is required.  Specifically, the rating criteria contemplate the Veteran's symptoms including pain, tenderness, numbness, weakness, and functional limitations, including resting his left arm on surfaces and difficulty lifting and weight bearing.  Therefore, the Board finds that the Veteran does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.

Also, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no disabilities that have not been attributed to a specific service-connected condition, and no indication the ratings assigned do not represent the disability experienced.

Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board acknowledges that, if the claimant or the record reasonably raises a question as to whether a veteran is unemployable due to the disability for which a higher rating is sought, then part of the claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, while the April 2015 VA examination indicated that the Veteran's service-connected scars interfered with his job, there is no specific evidence or allegation that this disability, alone, renders him unable to secure or follow a substantially gainful occupation.  Therefore, any further consideration of a TDIU in connection with the claim on appeal is not warranted.

ORDER

Effective April 16, 2009, a 10 percent disability rating, but no higher, for service-connected scars is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


